Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 03, 2020

The Court of Appeals hereby passes the following order:

A21D0084. EMANUEL DAVIE JONES v. GLORIA LYNN JONES.

      In this pending divorce action, Emanuel Davie Jones seeks discretionary
review of a trial court order finding him in contempt for failure to comply with the
court’s order on discovery and attorney fees. We lack jurisdiction.
       “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). The trial court’s order
herein is an interlocutory order because the divorce action remains pending below.
Although Emanuel Jones filed an application for discretionary appeal, as described
in OCGA § 5-6-35, compliance with that procedure does not excuse a party seeking
appellate review of an interlocutory order from complying with the interlocutory
appeal procedures set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832,
832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga.
587, 588-589 (1) (408 SE2d 103) (1991). Where, as here, both discretionary and
interlocutory appeal procedures apply, an applicant must follow the interlocutory
appeal procedures and obtain a timely certificate of immediate review from the trial
court before filing an application. See Scruggs, 261 Ga. at 588-589 (1).
      Jones’s failure to follow the interlocutory appeal procedures deprives this
Court of jurisdiction of this application. Accordingly, this application is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/03/2020
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                      , Clerk.